DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Gleu (DE 102018216992 A1).
	Regarding claim 1, Gleu discloses an air spring (2) with a shock damper (1) for the springing and damping of oscillations of a motor vehicle chassis, the air spring comprises an air spring cover (40) and a rolling piston (5); a rolling bellows (6) of elastomer material is clamped in an airtight manner between the air spring cover and the rolling piston (fig 1); the air spring cover comprises a damper bearing receptacle having a base (42) and receiving a damper bearing (43) of the shock damper; the air spring cover comprises a clamping base (50) to which a first end of the rolling bellows is attached (fig 1-2); and the air spring cover is manufactured from a plastic material (abstract) and comprises a reinforcing core (60/61) in order to increase the strength of the damper bearing receptacle, the reinforcing core arranged in the base of the damper bearing receptacle (at least at 44) and at least partially surrounded by the plastic material of the air spring cover (fig 3).
Regarding claim 2, Gleu discloses wherein the air spring cover comprises a plurality of receiving devices (55) and a plurality of fastenings (56) for attaching the air suspension strut to the motor vehicle (fig 2), wherein one of the fasteners is at least partially engaged in a respective one of the receiving devices (fig 2).
Regarding claim 3, Gleu discloses wherein the reinforcing core (60/61)on the top and bottom is at least partially surrounded by the plastic material of the air spring cover (figs 2 and 3).
Regarding claim 4, Gleu discloses wherein the reinforcing core is made of a metallic material or ceramic, or a plastic material (English translation p. 4, paragraph 6).
Regarding claim 5, Gleu discloses wherein the plastic material of the reinforcing core is a thermoplastic or duroplastic material (English translation p. 4, paragraph 7).
Regarding claim 6, Gleu discloses wherein the material of the reinforcing core has a higher modulus of elasticity than the plastic material of the air spring cover (at least wherein the modulus of elasticity of metal is higher than plastic).
Regarding claim 7, Gleu discloses wherein the reinforcing core (40) has a central passage bore (fig 2, near 44) for the piston rod of the shock damper (figs 1 and 2).
Regarding claim 8, Gleu discloses wherein the reinforcing core (60) comprises eccentric bores (fig 4, wherein the bores at 63 have been interpreted to be eccentric).
Regarding claim 9, Gleu discloses wherein the reinforcing core is a support disc (at least portion 61).
Regarding claim 10, Gleu discloses wherein the damper bearing receptacle (43 including 47) has a wall (outer wall 47) made from the plastic material of the air spring cover and is not reinforced by an element (fig 2).
Regarding claim 11, Gleu discloses wherein the plastic material of the air spring cover is a thermoplastic or duroplastic material (English translation p. 4, paragraph 7).
Regarding claim 12, Gleu discloses wherein the air spring cover (40) is produced in one piece and completely from the plastic material (at least wherein 40 has been interpreted to be one piece).
Regarding claim 13, Gleu discloses wherein the air spring cover (40) is of multipart configuration (at least wherein 40 has been interpreted as at least elements 41, 42, 48, 60, 63, 56 etc.) , at least comprising a first cover part (41) which comprises the damper bearing receptacle, and a second cover part (42) which comprises the clamping base (50), wherein at least the first cover part is produced from the plastic material (English translation p. 4, paragraphs 6- 7).
Regarding claim 14, Gleu discloses wherein the second cover part is made from a thermoplastic or duroplastic material or a metallic material(English translation p. 4, paragraph 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                  

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657